
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.2



GOLDEN MINERALS COMPANY

NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION
AND EQUITY AWARD PLAN


Effective on May 20, 2009

        1.     Purpose.

        (a)   Golden Minerals Company ("Golden Minerals") has established this
Non-Employee Directors Deferred Compensation and Equity Award Plan (the "Plan").

        (b)   The purpose of the Plan is to enable members of the Board of
Directors (the "Board") who are not Golden Minerals Employees ("Eligible
Directors") to defer receipt of compensation for their services as Directors of
Golden Minerals and to enable Golden Minerals to provide part or all of the
compensation for the Board service of Eligible Directors by agreeing to issue to
such Eligible Directors shares of Golden Minerals' common stock, par value $0.01
per share ("Shares").

        (c)   This Plan has been established pursuant to the Golden Minerals
Company 2009 Equity Incentive Plan ("Incentive Plan"), and all rights to acquire
Shares and Shares issued pursuant to this Plan constitute awards granted and
shares issued under the Incentive Plan.

        2.     Definitions.

        (a)   "Code" means the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

        (b)   "Committee" means an existing or newly formed committee of two or
more Independent Directors appointed by the Board.

        (c)   "Employee" means any person employed by Golden Minerals or a
Subsidiary of Golden Minerals. Service as a director or payment of a director's
fee by Golden Minerals or a Subsidiary of Golden Minerals alone shall not be
sufficient to constitute "employment" by Golden Minerals or a Subsidiary of
Golden Minerals.

        (d)   "Fair Market Value" means, as of any date, the value of the Shares
determined as follows:

        (i)    If the Shares are listed on any "established securities market",
as defined in Treas. Reg. Section 1.897-1(m) or any successor thereto, the Fair
Market Value of a Share shall be the closing sales price for such Share as
quoted on such market (or the market with the greatest volume of trading in the
Shares if such Shares are traded on more than one market) on the day of
determination (or if no sales were reported on such day, on the most recent
trading day on which a sales transaction was reported), as reported by such
market or such other source as the Board reasonably deems reliable.

        (ii)   In the absence of such markets for the Shares, the Fair Market
Value shall be determined in good faith by the Board using a reasonable
valuation method in accordance with Treas. Reg. Section 1.409A-1(b)(5)(iv)(B) or
any successor thereto.

        (e)   "Independent Director" means (i) a director who satisfies the
definition of Independent Director or similar definition under the applicable
securities exchange rules and regulations upon which the Shares are traded from
time to time, if applicable, and (ii) a director who either (A) is not a current
employee of Golden Minerals or an "affiliated corporation" (within the meaning
of Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of Golden Minerals or an "affiliated corporation" receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), is not an officer of Golden Minerals or an "affiliated
corporation" at any time and is not currently receiving direct or indirect
remuneration from Golden Minerals or an "affiliated corporation" for services in
any capacity other than as a

--------------------------------------------------------------------------------



director or (B) is otherwise considered an "outside director" for purposes of
Section 162(m) of the Code.

        (f)    "Restricted Stock Unit" means the right to receive one Share
credited to the Award Account or the Fee Account in accordance with this Plan.

        (g)   "Subsidiary" means with respect to any person, a corporation the
majority of whose share capital with voting power, under ordinary circumstances,
to elect directors is, at the date of determination thereof, directly or
indirectly owned by such person, by a Subsidiary of such person, or by such
person and one or more Subsidiaries of such person.

        3.     Administration.

        (a)    Administration by Board.    The Board shall administer the Plan
unless and until the Board delegates administration to a Committee. The Board
may, at any time and for any reason in its sole discretion, rescind all or any
portion of such delegation.

        (b)    Powers of Board.    The Board shall have the power, subject to,
and within the limitations of, the express provisions of the Plan:

        (i)    To construe and interpret the Plan and any agreements issued
pursuant to the Plan and to establish, amend and revoke rules and regulations
for their administration. The Board, in the exercise of this power, may correct
any defect, omission or inconsistency in the Plan in a manner and to the extent
it shall deem necessary or expedient to make the Plan fully effective.

        (ii)   To amend the Plan as provided in Sections 12 and 13.

        (iii)  To waive in its sole discretion, at any time and from time to
time, with respect to any award pursuant to Section 5 of the Plan, the vesting
requirement set forth in Section 5(c) of the Plan, and to permit Restricted
Stock Units to vest on an earlier date, including the date of grant.

        (iv)  Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of Golden
Minerals which are not in conflict with the provisions of the Plan.

        (c)    Delegation to Committee.    The Board may delegate administration
of the Plan and its powers and duties thereunder to a Committee or Committees,
and the term "Committee" shall apply to any person or persons to whom such
authority has been delegated. Upon such delegation, the Committee shall have the
powers theretofore possessed by the Board, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be deemed to
include the Committee or subcommittee), subject, however, to such resolutions,
not inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. In its absolute discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
this Plan, except respecting matters under Rule 16b-3 of the Exchange Act or
Section 162(m) of the Code, or any rules or regulations issued thereunder, which
are required by such rules or regulations to be determined in the sole
discretion of the Committee.

        (d)    Effect of Decision of the Board or a Committee; No
Liability.    All determinations, interpretations and constructions made by the
Board or a Committee in good faith shall not be subject to review by any person
and shall be final, binding and conclusive on all persons. No member of the
Board or a Committee or any person to whom duties hereunder have been delegated
shall be liable for any action, interpretation or determination made in good
faith, and such persons shall be entitled to full indemnification and
reimbursement consistent with applicable

2

--------------------------------------------------------------------------------






law, in the manner provided in Golden Minerals' Certificate of Incorporation and
Bylaws as the same may be amended from time to time, or as otherwise provided in
any agreement between any such member and Golden Minerals.

        4.    Maintenance of Records.    Golden Minerals shall maintain two
bookkeeping accounts for each Eligible Director, an "Award Account" and a "Fee
Account", each of which shall be credited in accordance with the terms of this
Plan and the elections of each Eligible Director pursuant to this Plan. Such
accounts shall be maintained solely to evidence unfunded obligations of Golden
Minerals.

        5.     Award of Restricted Stock Units.

        (a)    Discretionary Awards.    The Board may, but shall not be required
to, authorize the award of Restricted Stock Units to one or more of the Eligible
Directors from time to time. At the discretion of the Board, such awards may
occur on the date of an Eligible Director's initial election to the Board, on
the date of the annual meeting of the Golden Minerals' stockholders, and/or on
such other dates or upon the occurrence of such other events as the Board may
determine. Upon any award of Restricted Stock Units pursuant to this Plan, the
Award Account of such Eligible Director shall be credited with such number of
Restricted Stock Units.

        (b)    Vesting.    Restricted Stock Units awarded pursuant to this
Section 5 shall vest in the manner determined by the Board with respect to such
award.

        (c)    Voting.    Restricted Stock Units shall have no voting rights.

        6.     Deferral of Fees.

        (a)    Board Authorization to Defer Cash Fees.    The Board may permit
any Eligible Director to elect to defer receipt of all or any portion of the
cash compensation for services ("Fees") to be earned by such Eligible Director.
In order to permit the deferral of Fees for any calendar year, the Board shall
adopt a resolution (the "Deferral Authorization") no later than the close of the
calendar year prior to the calendar year in which any services will be performed
with respect to which Fees may be deferred. Any such Deferral Authorization
shall permit any Eligible Director to elect to defer receipt of Fees in the
manner set forth in Section 6(b) and (c). In the discretion of the Board, the
Deferral Authorization may apply to the following calendar year, to multiple
future years or to all future years, and may apply to all Fees earned or to only
certain Fees earned during such period, in each case, as set forth in the
Deferral Authorization, subject to the Board's authority to rescind or modify a
Deferral Authorization for any calendar year prior to the commencement of such
calendar year. Unless and until the Board adopts a Deferral Authorization as
provided herein, no deferral of Fees shall be permitted.

        (b)   Deferral Election.

        (i)    Provided that a Deferral Authorization has been approved by the
Board, any Eligible Director may, but is not required to, elect to defer receipt
of all or any portion of any Fees to be earned by such Eligible Director by
indicating such election to Golden Minerals on an Election Form supplied by
Golden Minerals (each a "Deferral Election"). The Deferral Election must specify
the Fees to be deferred and the period for which such Fees shall be deferred
(each a "Deferral Period"). Each Deferral Election is irrevocable with respect
to the Fees to which it applies and shall be valid only to the extent the
Deferral Authorization covers the Fees and Deferral Period set forth in the
Deferral Election.

        (ii)   Each Deferral Election must be made no later than the close of
the calendar year prior to the first calendar year in which any services will be
performed with respect to which Fees are deferred under such Deferral Election.
Notwithstanding the foregoing, for the first year in which an Eligible Director
becomes eligible to participate in this Plan, the Eligible Director may make an
initial Deferral Election within 30 days after the date the Eligible

3

--------------------------------------------------------------------------------






Director becomes eligible to participate in this Plan, provided that, (i) such
Deferral Election shall be valid only to the extent a Deferral Authorization
covers the proposed Deferral Period, and (ii) such Deferral Election shall apply
only to Fees payable with respect to services rendered after the date of such
Deferral Election.

        (iii)  For so long as a Deferral Authorization is in effect with respect
to any proposed deferral, a Deferral Election may be made annually at the
Eligible Director's direction, and shall continue from calendar year to calendar
year unless a written request to modify or terminate that election for
subsequent calendar years is submitted to Golden Minerals on or before
December 31 of such year.

        (c)    Credit for Amounts Deferred.    The Fee Account will be credited
with the number of Restricted Stock Units as are equal to the number of Shares,
including fractions, that could have been purchased had the amount of the Fees
accrued and deferred been used to purchase Shares on the date on which such Fees
would have been earned had they not been deferred, at a price equal to Fair
Market Value on such date. Restricted Stock Units awarded pursuant to this
Section 6 shall vest immediately.

        7.     Dividends, Distributions and Adjustments.

        (a)   Whenever a cash dividend or any other distribution is paid with
respect to Shares, the Award Account and Fee Account, as applicable, of each
Eligible Director shall be credited with an additional number of Restricted
Stock Units equal to the number of Shares that could have been purchased had
such dividend or other distribution been paid on each Restricted Stock Unit in
the Award Account and Fee Account, as applicable (on the record date for such
dividend or distribution) and the amount of such dividend or value of such other
distribution been used to acquire additional Shares at the Fair Market Value on
the date such dividend or other distribution is paid. The value of any such
other distribution on or related to Shares shall, at the option of the Board (or
an authorized Committee of the Board), be either determined by the Board or
independently established.

        (b)   The number of Restricted Stock Units shall be fully adjusted upon
the occurrence of any stock split, stock dividend, combination or
reclassification, recapitalization, merger or similar event, and shall be
appropriately adjusted for the value (determined in the manner provided above
with respect to distributions) of any right, privilege or opportunity provided
or offered by Golden Minerals to holders of Shares.

        8.     Delivery of Shares.

        (a)   Within thirty (30) days following the date on which the Eligible
Director ceases to be a member of the Board, a number of Shares equal to the
number of vested Restricted Stock Units in such Eligible Director's Award
Account and Fee Account shall be delivered to such Eligible Director, and all
unvested Restricted Stock Units shall terminate.

        (b)   In the event of an Eligible Director's death, such Eligible
Director's estate or beneficiary, as appropriate, shall be paid an amount equal
to the Fair Market Value on the date of death of a number of Shares equal to the
number of the vested and unvested Restricted Stock Units credited to his or her
Award Account and Fee Account.

        (c)   In the event that an Eligible Director incurs an Unforeseeable
Emergency, the Board may direct the immediate lump sum transfer to the Eligible
Director of vested amounts (in Shares or in cash equal to the Fair Market Value
of Shares) that the Board determines to be necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or

4

--------------------------------------------------------------------------------






otherwise or by liquidation of the Eligible Director's assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
The preceding sentence shall be construed and administered in accordance with
the requirements of Section 409A(a)(2)(B)(ii) of the Code. If a Eligible
Director has suffered an Unforeseeable Emergency, the Board may, in its sole
discretion, authorize the cessation of deferrals by such Eligible Director under
the Plan. "Unforeseeable Emergency" shall mean a severe financial hardship to an
Eligible Director resulting from an illness or accident of the Eligible
Director, the Eligible Director's spouse, or a dependent (as defined in
Section 152(a) of the Code) of the Eligible Director, loss of the Eligible
Director's property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Eligible Director. This definition shall be construed and administered in
accordance with the requirements of Code Section 409A(a)(2)(B)(ii).

        (d)   Notwithstanding anything in this Plan to the contrary, no benefits
payable by reason of an Eligible Director ceasing to be a member of the Board
will be payable unless, or until, such Eligible Director shall have experienced
a separation from service within the meaning of Code Section 409A and Treasury
Regulations thereunder.

        (e)   Distributions of fractional Restricted Stock Units shall be made
in cash.

        9.    Alienability.    No amount due or payable under the Plan or any
interest in the Plan, shall be subject in any manner to alienation, sale,
transfer, assignment, pledge, attachment, garnishment, lien, levy or like
encumbrance. No such amount shall in any manner be liable for or subject to the
debts or liability of any Eligible Director. Prior to delivery of Shares by
Golden Minerals pursuant to Section 8, no Eligible Director shall have any right
to transfer or assign any Share, or any right to receive any Share, credited to
him or her under this Plan. Any purported assignment shall be null and void.

        10.    Eligible Director's Rights Unsecured.    The right of an Eligible
Director to receive any cash payment or Shares hereunder shall rank as an
unsecured claim against Golden Minerals and shall be subject to the claims of
general creditors in the event of the bankruptcy or insolvency of Golden
Minerals. Assets that may be set aside for Golden Minerals' convenience with
respect to the Plan, and bookkeeping accounts maintained pursuant to the Plan,
shall not in any way be construed as assets held in trust for, or be subject to
any prior claim by, an Eligible Director or beneficiary.

        11.    Effective Date.    The Plan shall become effective on May 20,
2009.

        12.    Section 409A.    Golden Minerals intends that payments and
benefits payable under the Plan not be subject to the additional tax imposed
pursuant to Section 409A of the Code, and the Plan shall be construed in
accordance with such intent. To the extent such payments or benefits could
become subject to such Section, Golden Minerals shall cooperate with the
Eligible Directors to amend the Plan with the goal of providing to the Eligible
Directors the economic benefits described in the Plan in a manner that does not
result in such tax being imposed. Notwithstanding any other provision of this
Plan to the contrary, if (1) on the date of a Eligible Director's Separation
from Service (as such term is used or defined in Code Section 409A(a)(2)(A)(i),
Treasury Regulation Section 1.409A-1(h), or any successor law or regulation),
any of Golden Minerals' equity is publicly traded on an established securities
market or otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the Code)
and (2) as a result of such Separation from Service, the Eligible Director would
receive any payment that, absent the application of this sentence, would be
subject to interest and additional tax imposed pursuant to Code Section 409A as
a result of the application of Code Section 409A(2)(B)(i), then, to the extent
necessary to avoid the imposition of such interest and additional tax, such
payment shall be deferred until the earlier of (i) 6 months after the
Participant's Separation from Service or (ii) the Participant's death.

        13.    Amendment and Termination.    The Board or any authorized
Committee of the Board may at any time terminate, and may at any time and from
time to time and in any respect amend, the Plan for any reason; provided that
the Plan may not be amended more than once every six months, other than to
comport with changes in the Code, the Employee Retirement Income Security Act of
1974, or the rules and regulations thereunder.

5

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.2



GOLDEN MINERALS COMPANY NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION AND EQUITY
AWARD PLAN
